 Case 2:16-cv-06794-AB-JC Document 171-2 Filed 02/02/19 Page 1 of 31 Page ID #:7573




    MEMORANDUM OF POINTS AND
 AUTHORITIES IN SUPPORT OF MOTION IN
               LIMINE


REDACTED VERSION FILED AT ECF NO. 167-1
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 2
                                                            1 of 31
                                                                 30 Page ID #:7574
                                                                            #:3429



    1   Nancy G. Ross
        nross@mayerbrown.com
    2   Brian D. Netter
         bnetter@mayerbrown.com
    3   Laura Hammargren
        lhammargren@mayerbrown.com
    4   Samuel P. Myler
         smyler@mayerbrown.com
    5   MAYER BROWN LLP
        71 South Wacker Drive
    6   Chicago, IL 60606
        Telephone: 312.782.0600
    7   Facsimile: 312.701.7711
    8   Attorneys for Defendants
    9
                            UNITED STATES DISTRICT COURT
   10
                          CENTRAL DISTRICT OF CALIFORNIA
   11

   12    CLIFTON W. MARSHALL, et al.,                 Case No. 16-CV-6794 AB (JCx)
   13                   Plaintiffs,                   MEMORANDUM OF POINTS AND
                                                      AUTHORITIES IN SUPPORT OF
   14          v.                                     DEFENDANTS’ MOTION IN
                                                      LIMINE
   15    NORTHROP GRUMMAN
         CORPORATION, et al.
   16                                                 Date: March 29, 2019
                        Defendants.                   Time: 10:00 a.m.
   17                                                 Judge: Hon. André Birotte Jr.
   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 3
                                                            2 of 31
                                                                 30 Page ID #:7575
                                                                            #:3430



    1                                            TABLE OF CONTENTS
    2
                                                                                                                         Page(s)
    3
        INTRODUCTION .................................................................................................... 1
    4
        BACKGROUND ...................................................................................................... 1
    5
        I.       STEVE POMERANTZ .................................................................................. 2
    6   II.      DAVID WITZ ................................................................................................ 3
    7   ARGUMENT ............................................................................................................ 4
    8   I.       POMERANTZ’S TESTIMONY ON THE EM FUND SHOULD BE
    9
                 EXCLUDED .................................................................................................. 4
                 A.       Pomerantz lacks the requisite qualifications........................................ 4
   10
                          1.       Emerging Markets ..................................................................... 4
   11
                          2.       Passive vs ................................................................................... 6
   12
                          3.       Fiduciary Process ....................................................................... 6
   13
                 B.       Pomerantz does not follow any reliable methodology ........................ 7
   14
                 C.       Pomerantz’s report is infected with errors ......................................... 10
   15   II.      WITZ’S TESTIMONY ON NORTHROP’S REIMBURSEMENT
   16            SHOULD BE EXCLUDED ......................................................................... 13
   17            A.       Witz’s opinions regarding the law and the parties’ Services
                          Agreement are not proper subjects for expert testimony ................... 14
   18
                          1.       Witz’s opinions regarding ERISA fiduciary standards
   19                              and prohibited transaction rules are inappropriate legal
                                   testimony.................................................................................. 14
   20
                          2.       Witz’s opinion regarding the Administrative Services
   21
                                   Agreement improperly interprets a contract and
   22                              summarizes evidence ............................................................... 18
   23            B.       Witz’s lack of relevant experience renders his opinion
                          unreliable ............................................................................................ 20
   24
                 C.       Witz’s Lack of Familiarity with the NGSP and the Services
   25                     Provided by Northrop Further Renders His Opinion Unreliable....... 22
   26            D.       Witz’s Damages Opinion is Inadmissible.......................................... 24
   27   III.     CONCLUSION ............................................................................................ 25
   28
                                                                     i
                                                     DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                                                 Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 4
                                                            3 of 31
                                                                 30 Page ID #:7576
                                                                            #:3431



    1                                           TABLE OF AUTHORITIES
    2
                                                                                                                           Page(s)
    3
        Cases
    4
        Acosta v. Brain,
    5
          910 F.3d 502 (9th Cir. 2018) .............................................................................. 15
    6
        Alco Indus., Inc. v. Wachovia Corp.,
    7      527 F. Supp. 2d 399 (E.D. Pa. 2007).................................................................. 18
    8
        Biotechnology Value Fund, L.P. v. Celera Corp.,
    9      No. C 13-03248, 2015 WL 138168 (N.D. Cal. Jan. 9, 2015) ............................ 20
   10   CCM Rochester, Inc. v. Federated Investors, Inc.,
   11     1:14-cv-03600-VEC, Dkt. 75, slip op. (S.D.N.Y. Aug. 31, 2016)................. 7, 13

   12   Daubert v. Merrell Dow Pharmaceuticals, Inc.,
          509 U.S. 579 (1993) ............................................................................................. 1
   13

   14   Energy Oils, Inc. v. Montana Power Co.,
          626 F.2d 731 (9th Cir. 1980) .............................................................................. 18
   15
        Fifth Third Bancorp v. Dudenhoeffer,
   16
           134 S. Ct. 2459 (2014) ......................................................................................... 7
   17
        Fujifilm Corp. v. Motorola Mobility LLC,
   18      No. 12–cv–03587–WHO, 2015 WL 757575 (N.D. Cal. Feb. 20,
   19      2015) ................................................................................................................... 19
   20   Glob. BTG LLC v. Nat’l Air Cargo, Inc.,
           CV 11-1657 ........................................................................................................ 19
   21

   22   Grove City Veterinary Serv., LLC v. Charter Practices, Int’l LLC,
          No. 3:13-cv-2276-AC, 2016 WL 1573830 (D. Or. Apr. 19, 2016) ..................... 1
   23

   24
        Hughes v. Unumprovident Corp.,
          No. C 07-4088 PJH, 2008 WL 4452140 (N.D. Cal. Oct. 3, 2008) .................... 14
   25
        In re Imperial Credit Indus. Inc. Sec. Litig.,
   26       252 F. Supp. 2d 1005 (C.D. Cal. 2003) .............................................................. 24
   27
        Kennedy v. Collagen Corp.,
   28     161 F.3d 1226 (9th Cir. 1998) ............................................................................ 14
                                                                      ii
                                                       DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                                                   Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 5
                                                            4 of 31
                                                                 30 Page ID #:7577
                                                                            #:3432



    1   Kumho Tire Co. v. Carmichael,
    2     526 U.S. 137 (1999) ........................................................................................... 10

    3   Lewert v. Boiron, Inc.,
          212 F. Supp. 3d 917 (C.D. Cal. 2016), aff’d, 742 F. App’x 282 (9th
    4
          Cir. 2018) .............................................................................................................. 8
    5
        Lust v. Merrell Dow Pharms, Inc.,
    6      89 F.3d 594 (9th Cir. 1996) .................................................................................. 9
    7
        Meiners v. Wells Fargo & Co.,
    8     898 F.3d 820 (8th Cir. 2018) .............................................................................. 10
    9   Metro Sales, Inc. v. Core Consulting Grp., LLC,
   10     275 F. Supp. 3d 1023 (D. Minn. 2017) .............................................................. 25

   11   Mukhtar v. Cal. State Univ. Hayward,
          299 F.3d 1053 (9th Cir. 2002) ............................................................................ 17
   12

   13   Murray v. S. Route Mar. SA,
          870 F.3d 915 (9th Cir. 2017) ................................................................................ 1
   14
        Nationwide Transport Fin. v. Cass Info. Sys., Inc.,
   15
          523 F.3d 1051 (9th Cir. 2008) ...................................................................... 14, 15
   16
        Patelco Credit Union v. Sahni,
   17      262 F.3d 897 (9th Cir. 2001) .............................................................................. 17
   18
        Pooshs v. Phillip Morris USA, Inc.,
   19     287 F.R.D. 543 (N.D. Cal. 2012) ......................................................................... 8
   20   In re Rezulin Prods. Liability Litig.,
   21       309 F. Supp. 2d 531 (S.D.N.Y. 2004) ................................................................ 19
   22   Scentsational Techs., LLC v. Pepsi, Inc.,
   23
           13-cv-8645 (KBF), 2018 WL 910587 (S.D.N.Y. Feb. 14, 2018) ................ 22, 23

   24   Seawell v. Brown,
           No. C-1-08-614, 2010 WL 11561287 (S.D. Ohio Sept. 9, 2010) ...................... 23
   25

   26
        Select Comfort Corp. v. Tempur Sealy Int’l, Inc.,
           No. 13–cv–2451, 2015 WL 12803578 (D. Minn. Oct. 15, 2015) ........................ 1
   27

   28
                                                                     iii
                                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                                                  Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 6
                                                            5 of 31
                                                                 30 Page ID #:7578
                                                                            #:3433



    1   Sivolella v. AXA Equitable Life Insurance Company,
    2      11-cv-04914-PGS-DEA, 2016 WL 4487857 (D.N.J. Aug. 25,
           2016), aff’d, 742 F. App’x 604 (3d Cir. 2018) ............................................. 10, 12
    3
        Taylor v. B. Heller & Co.,
    4
           364 F.2d 608 (6th Cir. 1996) .............................................................................. 24
    5
        United States v. Hankey,
    6     203 F.3d 1160 (9th Cir. 2000) .................................................................... 4, 6, 22
    7
        United States v. Scholl,
    8     166 F.3d 964 (9th Cir. 1999) .............................................................................. 17
    9   United States v. Vallejo,
   10     237 F.3d 1008 (9th Cir. 2001) .............................................................................. 7

   11   Statutes
   12   29 U.S.C. § 1104(a)(1)(B) ......................................................................................... 7
   13
        29 U.S.C. § 1108(b)(2) ............................................................................................ 20
   14
        29 U.S.C. § 1108(c)(3) ............................................................................................ 15
   15
        ERISA § 406(a) ....................................................................................................... 18
   16

   17   ERISA § 408(b)(2) .................................................................................................. 18
   18   Other Authorities
   19   Luke Smolinski, Should South Korea Still Be an Emerging Market?,
   20     FIN. TIMES, Nov. 8, 2013 ...................................................................................... 5
   21   Rule 702 ................................................................................................................... 14
   22   Rule 702(a) .............................................................................................................. 15
   23
        U.S. Dep’t. of Labor, Emp. Benefits Sec. Admin. Advisory Opinion
   24      86-001A (January 2, 1986) ................................................................................. 16
   25   U.S. Dep’t of Labor, Emp. Benefits Sec. Admin.Advisory Opinion
   26      1993-06A ............................................................................................................ 16
   27

   28
                                                                      iv
                                                       DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                                                   Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 7
                                                            6 of 31
                                                                 30 Page ID #:7579
                                                                            #:3434



    1                                      INTRODUCTION
    2            In a case involving financial concepts and industry practices, expert
    3   testimony can prove invaluable to the trier of fact. But two expert witnesses
    4   proffered by Plaintiffs stretch the definition of “expert” beyond recognition. Steve
    5   Pomerantz and David Witz do not even approach the level of reliability required
    6   under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592-93
    7   (1993). In fact, they fail all three prongs of the Daubert analysis: Lacking relevant
    8   experience, they failed to formulate a valid methodology, and even applied their
    9   invalid methodology incorrectly.
   10            As a result, the Court should exercise its “active and important role as
   11   gatekeeper[]” by “examining the full picture of the experts’ methodology” and
   12   preventing their “shoddy expert testimony” from being considered at trial. Murray
   13   v. S. Route Mar. SA, 870 F.3d 915, 923 (9th Cir. 2017). Defendants Northrop
   14   Grumman Corp. et al. (collectively, “Northrop”) thus respectfully move for an
   15   order in limine precluding Plaintiffs from relying on their proffered experts’
   16   opinions.1
   17                                       BACKGROUND
   18            Plaintiffs’ operative complaint alleges that Northrop breached ERISA’s
   19   fiduciary duties in three respects: by using an active-management strategy for the
   20   Northrop Grumman Savings Plan’s (“NGSP’s” or the “Plan’s”) Emerging Markets
   21   Equity Fund (the “EM Fund”); by authorizing reimbursements to Northrop for
   22

   23   1
            While Defendants move to exclude the testimony and initial reports of Pomerantz
   24       and Witz, since “a party may not use rebuttal reports to advance its case-in-chief,”
            if the Court excludes Pomerantz and Witz for Plaintiffs’ case-in-chief, the
   25
            experts’ rebuttal reports fall too. Select Comfort Corp. v. Tempur Sealy Int’l, Inc.,
   26       No. 13–cv–2451 (DWF/SER), 2015 WL 12803578, at *3 (D. Minn. Oct. 15,
            2015). See also Grove City Veterinary Serv., LLC v. Charter Practices, Int’l LLC,
   27
            No. 3:13-cv-2276-AC, 2016 WL 1573830, at *21 (D. Or. Apr. 19, 2016)
   28       (excluding rebuttal report “used to establish a case-in-chief”).
                                                      1
                                          DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                               Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 8
                                                            7 of 31
                                                                 30 Page ID #:7580
                                                                            #:3435



    1   services rendered to the NGSP; and by supposedly failing to appropriately
    2   renegotiate recordkeeping fees for the NGSP. Plaintiffs have offered three
    3   separate experts for those three areas of the case; only the first two are at issue in
    4   this motion:
    5   I.    STEVE POMERANTZ
    6         Plaintiffs designated Steve Pomerantz as an expert on their EM Fund claim.
    7   Since 2000, Pomerantz has been a full-time expert witness, appearing in more than
    8   92 matters, including at least 10 brought by the same Plaintiffs’ attorneys.
    9   Pomerantz has never served as a fiduciary to a retirement plan. Ex. B, Pomerantz
   10   Dep. 39:4-6. He has never worked on or studied emerging markets in particular,
   11   on which he opines here. And he has never studied the explicit distinction in this
   12   case between active and passive fund management, or advised any client on the
   13   topic. Id. at 17:1-18:5, 20:1-3, 21:3-7, 39:4-6, 39:12-40:2.
   14         For his report, Pomerantz did not conduct any research into emerging
   15   markets or methodologies for deciding whether to employ active versus passive
   16   management. Rather, aside from what was produced in discovery—i.e., the
   17   analysis generated by NGSP fiduciaries weighing at various times the pros and
   18   cons of moving the EM Fund entirely to passive management—Pomerantz
   19   considered just one document, which provided the performance rank of a single,
   20   passively managed emerging markets index fund at a single point in time. See Id.
   21   at 96:3-97:2. In his “professional career[,] [Pomerantz] never used the
   22   Morningstar rank of a Vanguard index funds to advise a client as to whether to
   23   organize a fund as actively or passively managed.” Id. at 126:7-15.
   24

   25

   26

   27                                                                                     As shown
   28
                                                     2
                                         DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                              Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 9
                                                            8 of 31
                                                                 30 Page ID #:7581
                                                                            #:3436



    1   below, such reasoning betrays a methodology formulated in hindsight in order to
    2   support his client’s preferred outcome.
    3   II.   DAVID WITZ
    4         Plaintiffs designated David Witz as an expert on their claim related to
    5   reimbursements for administrative services paid to Northrop by the NGSP. The
    6   problem is that Witz has no experience administering a benefit plan as a fiduciary,
    7   let alone a plan as large and complex as the NGSP. Nor does he have any
    8   experience advising a corporation on servicing its benefit plan. See, e.g., Ex. A,
    9   Witz Dep. 47:6-12, 59:23-60:5.
   10         Not only has Witz never served as an in-house fiduciary to a retirement
   11   plan—unlike the Defendants whose conduct he criticizes here—the only fiduciary
   12   role he has held with respect to a retirement plan has been to advise on
   13   investments. Id. at 57:1-59:1. That has no relevance to the reimbursement of
   14   Northrop’s administrative services to the NGSP. Moreover, except for a six-week
   15   assignment on one plan with assets above $1 billion dollars, the plans on which he
   16   advised have had no more than $330 million in assets. In fact, Witz readily
   17   admitted that nearly all (95 percent) of his clients’ plans have less than $20 million
   18   in assets. Id. at 38:6–16.
   19         In addition to his lack of relevant general experience, Witz testified in his
   20   deposition that he had little knowledge of the actual services that Northrop
   21   provided to the Plan. Id. at 67:18–68:7, 83:17–84:1, 86:3-6, 256:19–22, 293:24–
   22   297:6, 297:18–301:7.
   23

   24

   25

   26                                .
   27

   28
                                                     3
                                         DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                              Case No. 16-CV-6794 AB (JCx)
Case
  Case
     2:16-cv-06794-AB-JC
        2:16-cv-06794-AB-JC
                          Document
                            Document
                                   167-1
                                     171-2Filed
                                              Filed
                                                 02/01/19
                                                    02/02/19
                                                           Page
                                                             Page
                                                                9 of10
                                                                     30of Page
                                                                          31 Page
                                                                               ID #:3437
                                                                                   ID
                                      #:7582


    1                                        ARGUMENT
    2    I.    POMERANTZ’S TESTIMONY ON THE EM FUND SHOULD BE
    3          EXCLUDED.

    4
               A.     Pomerantz lacks the requisite qualifications.
               To qualify as an expert, a witness must possess “some special knowledge,
    5
         skill, experience, training or education on th[e] subject matter” of his testimony.
    6
         United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir. 2000). Here, Pomerantz
    7
         proposes to testify regarding three subject matters—the characteristics of emerging
    8
         markets, the distinction between active and passive management, and fiduciary
    9
         process.2 But he flatly lacks the requisite qualifications to provide expert testimony
   10
         on any of those topics.
   11
                      1.    Emerging Markets
   12
               Although the focus of his testimony is the prudence of employing an active
   13
         management strategy for the EM Fund, Pomerantz has no experience, training, or
   14
         education whatsoever in emerging markets. Ex. B, Pomerantz Dep. 17:1-18:4. He
   15
         has never taken a class on the finance of emerging markets. Id. at 17:1-3. He has
   16
         never conducted research “specifically targeted to emerging markets.” Id. at 17:16-
   17
         19. And he has never been hired to provide advice to fiduciaries of a 401(k) plan
   18
         that even offered emerging markets investments. Id. at 39:12-40:3. There is no
   19
         evidence that Pomerantz ever even thought specifically about emerging markets
   20
         before this case. When asked if emerging markets investments constitute an
   21
         appropriate component of a balanced portfolio, Pomerantz stated that that question
   22
         is “not really something I have thought about.” Id. at 41:23-42:19.
   23
               This lack of basic knowledge about emerging markets thoroughly infects
   24
         Pomerantz’s analysis. As a cursory review of emerging markets materials
   25
         demonstrates, a key threshold question in assessing emerging markets funds is
   26

   27    2

   28
                                                     4
                                         DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                              Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 11
                                                            10 of 31
                                                                  30 Page ID
                                  #:3438
                                  #:7583


 1   which markets qualify as emerging in the first place. To take the most prominent
 2   example, depending on who is asked, South Korea and Taiwan are either two of
 3   the biggest components of an emerging markets portfolio or developed markets
 4   that are not emerging markets at all.3 But Pomerantz admitted that he could not
 5   identify whether particular markets were “emerging markets.” Id. at 46:19-23.
 6   And when shown that Northrop’s plan tracked a benchmark that, according to
 7   Vanguard, allocated more than 15% of its assets to South Korea while other
 8   emerging-markets benchmarks allocated nothing at all to South Korea, Pomerantz
 9   surmised that it may have been a “typo” because “it seems to me to be very odd
10   there’s such a – such a difference between” the benchmarks. Id. at 55:6-20
11   (discussing Ex. F, Vanguard Global Benchmarks at 7). Pomerantz, however, did
12   not expose a “typo” by Vanguard—he exposed his own ignorance of emerging
13   markets.
14         This ignorance of emerging markets is reflected in Pomerantz’s unreliable
15   methodology and analysis. See infra at 7-10. For example, the disagreement about
16   what countries constitute emerging markets causes the performance of emerging
17   markets benchmarks to vary widely—a fact that must be accounted for when
18   analyzing emerging market funds.4 Yet Pomerantz consistently had no idea what
19   benchmarks were used by the sources he selected. See Ex. B, Pomerantz Dep.
20

21   3
       See, e.g., Christopher Woods, Classifying South Korea as a Developed Market
22     (FTSE White Paper Report 2013),
       https://www.ftse.com/products/downloads/FTSE_South_Korea_Whitepaper_Jan2
23     013.pdf; Luke Smolinski, Should South Korea Still Be an Emerging Market?, FIN.
24     TIMES, Nov. 8, 2013, https://www.ft.com/content/f50ca2b2-87fb-30c1-9f87-
       0f017a793e9c.
25   4
       Pomerantz treats the emerging markets benchmarks as if they were
26     interchangeable. Considering South Korea and Taiwan constitute 26% of one
       emerging markets benchmark and 0% of others, Pomerantz’s analysis is akin to
27
       using the S&P 500 interchangeably with a benchmark that has only the 141
28     largest of those funds.
                                               5
                                   DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                        Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 12
                                                            11 of 31
                                                                  30 Page ID
                                  #:3439
                                  #:7584


 1   200:13-15 (Q: “And do you know if [the S&P emerging BMI] is the benchmark
 2   that’s used for SPIVA?” A: “I – I don’t know”), 149:15-25 (Q: “What benchmarks
 3   were used for the SPIVA data?” A: “I don’t know what SPIVA uses”). This
 4   undisguised ignorance precludes his testimony. See, e.g., Hankey, 203 F.3d at
 5   1168.
 6                 2.     Passive vs. Active
 7           Compounding his inexperience with emerging markets, Pomerantz similarly
 8   lacks any experience evaluating the differences between passive and active funds.
 9   Before he began his work as a litigation consultant, Pomerantz did due diligence
10   for actively managed funds. He never “evaluated any passive emerging markets
11   portfolios” (Ex. B, Pomerantz Dep. 20:1-3) and never “advised a client that it was
12   imprudent to actively manage an emerging markets fund” (id. at 20:4-8). To the
13   contrary, he was “actually seeking actively managed funds to invest in.” Id.
14           More broadly, Pomerantz could not remember whether any of his former
15   employers offered any passively managed products, and whether he had any
16   “engagement[] that pertained to the distinctions between active and passive
17   investment vehicles.” Id. at 29-33. And with respect to the particular issue in this
18   case, he never “analyze[d] whether an emerging markets fund should be structured
19   as actively managed or passively managed.” Id. at 21:3-7. Again, this is hardly the
20   experience expected of an expert.
21                 3.     Fiduciary Process
22           The final topic covered by Pomerantz’s report is fiduciary process. In this
23   discussion, Pomerantz frequently distinguishes between Northrop’s Investment
24   Committee (which he viewed as “the fiduciary”) and Northrop’s Investments and
25   Trust Administration Department, which he viewed as “being advisory.” Id. at
26   92:18-93:6.
27

28
                                                  6
                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 13
                                                            12 of 31
                                                                  30 Page ID
                                  #:3440
                                  #:7585


 1

 2                                                                                           5

 3            But Pomerantz has no experience that would entitle him to opine on the
 4   structure of Northrop’s fiduciary process. He has no demonstrated training in the
 5   law or on fiduciary matters; indeed, he has never served as an ERISA fiduciary and
 6   has never consulted on behalf of ERISA fiduciaries. Ex. B, Pomerantz Dep. 39:4-6.
 7   This is particularly problematic since by law, the test for fiduciary prudence is
 8   what “a prudent man acting in a like capacity and familiar with such matters would
 9   use in the conduct of an enterprise of a like character and with like aims.” Fifth
10   Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459, 2465 (2014) (quoting 29 U.S.C.
11   § 1104(a)(1)(B)). Without ever having served as an ERISA fiduciary or having
12   been responsible for determining the prudence of offering a passive or active
13   emerging markets fund in such a plan, Pomerantz’s opinion is neither relevant nor
14   reliable. United States v. Vallejo, 237 F.3d 1008, 1019 (9th Cir. 2001) (“Expert
15   testimony must be both relevant and reliable.”).
16            B.    Pomerantz does not follow any reliable methodology.
17            Pomerantz’s lack of a legitimate investigatory process or a methodology that
18   could remotely be characterized as reliable discredits his report and lays bare an
19   analysis crafted only to achieve his repeat client’s desired opinion. The Court
20   should exclude his opinion on this independent basis as well—as other courts have
21   not hesitated to do. See CCM Rochester, Inc. v. Federated Investors, Inc., 1:14-cv-
22

23   5

24

25
                          Pomerantz also blatantly ignores deposition testimony on
26       delegation issues. See, e.g., Ex. H, Newberry Dep. 24:2-5 (the IC “ha[d]
         authority for selection and oversight investment managers, which they delegated
27
         down to members of the ITA department”). For this reason alone, Pomerantz’s
28       opinion on fiduciary process is irrelevant and unreliable.
                                                  7
                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 14
                                                            13 of 31
                                                                  30 Page ID
                                  #:3441
                                  #:7586


 1   03600-VEC, Dkt. 75, slip op. at 12 (S.D.N.Y. Aug. 31, 2016) (finding “Pomerantz
 2   did not exercise the level of intellectual rigor that characterizes the practice of
 3   other experts in his field” and excluding his asset allocation opinion as unreliable).
 4         “[S]cientific evidence is reliable if it is based on an assertion that is
 5   grounded in methods of science—the focus is on principles and methodology, not
 6   [on] conclusions.” Pooshs v. Phillip Morris USA, Inc., 287 F.R.D. 543, 546 (N.D.
 7   Cal. 2012) (quoting Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 841 (9th Cir.
 8   2001)). Courts will typically look to markers such as “general acceptance and
 9   error rate,” and “whether an expert has adequately accounted for obvious
10   alternative explanations.” Lewert v. Boiron, Inc., 212 F. Supp. 3d 917, 929 (C.D.
11   Cal. 2016), aff’d, 742 F. App’x 282 (9th Cir. 2018).
12         Here, Pomerantz’s conclusion that
13

14               is supported by exactly one piece of analysis, which—by Pomerantz’s
15   own admission—“takes about three minutes” to prepare (Ex. B, Pomerantz Dep.
16   121:5-6).
17

18                                        Because Vanguard’s passive emerging markets
19   index did not perform noticeably worse than Vanguard’s other indices, Pomerantz
20   concluded that Northrop could not reasonably have decided to maintain an active
21   strategy for its EM Fund. Id.
22         This approach is utterly unreliable. First, Pomerantz did not “consult any
23
     academic literature in preparing [his] report” (Ex. B, Pomerantz Dep. 97:9-13 or
24
     even “review any commentary about emerging markets funds” (id. at 97:14-23).
25
     That might be acceptable if he had used a methodology developed from his
26
     professional experience—but he did not. In fact, in his “professional career,”
27
     Pomerantz “never used the Morningstar rank of a Vanguard index fund to advise a
28
                                                  8
                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 15
                                                            14 of 31
                                                                  30 Page ID
                                  #:3442
                                  #:7587


 1   client as to whether to organize a fund as actively or passively managed.” Ex. B,
 2   Pomerantz Dep. 126:6-15. And he provides no explanation or evidence that
 3   prudent fiduciaries make investment decisions on the basis of Vanguard’s peer-
 4   group rankings. Instead, Pomerantz offers an approach that he created out of whole
 5   cloth, for this case only. See, e.g., Lust v. Merrell Dow Pharms, Inc., 89 F.3d 594,
 6   597 (9th Cir. 1996) (“One very significant fact is whether the expert has developed
 7   [his] opinions expressly for purposes of testifying[.]”) (quotation marks omitted).
 8            What’s more, Pomerantz appears to have cherry-picked the one data point he
 9   does rely on. Only two years prior to the rankings he draws from, the median
10   actively managed emerging markets fund had outperformed its benchmark by
11   2.83% during the previous decade, while the median passively managed fund
12   underperformed by 0.61%. See Ex. I, 2007 EM Fund Review at 3. Nor did
13   Pomerantz assess how actively managed EM funds were projected to perform in
14   the future. Ex. B, Pomerantz Dep. 103:14-105:25. This divergence underscores the
15   unreliability inherent in looking to a single piece of data, as Pomerantz has done.
16            Finally, Pomerantz has not accounted for the fact that some benchmarks—
17   unlike the Plan’s emerging markets benchmark—does not consider South Korea to
18   be an emerging market and therefore excludes South Korean equities. See Ex. F,
19   Vanguard Global Benchmarks at 7. This is not a minor oversight: Three common
20   emerging markets benchmarks differed by more than 6% in 2009 (the year
21   evaluated by Pomerantz), in large part because of their inclusion or exclusion of
22   South Korea. See Ex. B, Pomerantz Dep. 202:4-13.6 Pomerantz’s only response
23
     when confronted with this fact was that he would be “surpris[ed] if there were such
24
     a wide disparity in these benchmarks”—which there is. Id. at 56:1-4. That
25

26
     6
         Even Pomerantz admitted that to determine how successful an index fund is at
27
         replicating a particular index, one would need to compare the index fund to the
28       index that it is actually trying to replicate. Id. at 84:25-85:5.
                                                  9
                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 16
                                                            15 of 31
                                                                  30 Page ID
                                  #:3443
                                  #:7588


 1   Pomerantz’s only analysis is an apples-to-oranges comparison is fatal to his
 2   reliability as a matter of law. See Meiners v. Wells Fargo & Co., 898 F.3d 820, 823
 3   (8th Cir. 2018) (“The fact that one fund with a different investment strategy
 4   ultimately performed better does not establish anything about whether the
 5   [challenged funds] were an imprudent choice.”).
 6           In short, Pomerantz has completely failed to employ “the same level of
 7   intellectual rigor that characterizes the practice of an expert in the relevant field.”
 8   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). The Court should
 9   exclude his testimony.
10           C.    Pomerantz’s report is infected with errors.
11           Even on its own terms, Pomerantz’s report reflects a carelessness that
12   precludes expert status. Again, other courts have stricken Pomerantz’s opinion on
13   this precise basis. See Sivolella v. AXA Equitable Life Insurance Company, 11-cv-
14   04914-PGS-DEA, 2016 WL 4487857, at *15 (D.N.J. Aug. 25, 2016) (“From the
15   Court’s perspective, the mathematical error showed a lack of proper prior
16   preparation on a critical point in this case. It undermines his credibility on all
17   issues.”), aff’d, 742 F. App’x 604 (3d Cir. 2018).
18           Here, Pomerantz’s damages calculation is infected by errors in tabulating
19   data, including a striking $1 billion blunder. These calculations required copying
20   already-reported data on various NGSP’s funds’ assets and returns. The chart
21   below shows eight mistakes Pomerantz made in simply entering this data correctly
22   into his damages spreadsheet:7
23

24
     7
         See Ex. J, Pomerantz Damages Calculations (setting forth assets, returns, and
25
         allocation assumptions for NGSP investments). See Ex. K, 2010 Plan Investment
26       Measurement Data, at CALLAN0011750-51; Ex. L, 2013 Plan Measurement
         Data at NGC0180333 and NGC0180336; Ex. M, 2014 Plan Measurement Data, at
27
         NGC0337457; Ex. N 2016 Plan Measurement Data at NGC0223104; Ex. O,
28       Callan Plan Measurement Data at NGC0337008.
                                                  10
                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 17
                                                            16 of 31
                                                                  30 Page ID
                                  #:3444
                                  #:7589


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15           The carelessness of these errors is apparent from a cursory glance at
16   Pomerantz’s spreadsheet.
17                                      when the correct number was $1,489,773,818, as
18   seen in the 2013 plan financial data prepared by Callan. See Ex. L, 2013 Plan
19   Measurement Data at NCGO0180333. Pomerantz was off by an entire order of
20   magnitude.
21

22

23                             This is what Pomerantz’s spreadsheet looked like:8
24

25
     The mistake jumps off the page.
26

27   8
         The column names have been moved to be adjacent to the Small Cap Fund for
28       this illustration.
                                                  11
                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 18
                                                            17 of 31
                                                                  30 Page ID
                                  #:3445
                                  #:7590


 1             Pomerantz’s rebuttal report betrays a comparable lack of attention to sound
 2   scientific process. He continues to draw conclusions from sample sizes of one.
 3

 4

 5

 6         Ex. B, Pomerantz Dep. 202:14-25 (using a SPIVA scorecard to support his
 7   conclusion of the “difficulty experienced by actively managed Emerging Markets
 8   funds” because they underperform “their benchmarks,” even though the SPIVA
 9   scorecard does not compare funds to their benchmarks).
10

11

12                                                 ; Ex. B, Pomerantz Dep. 154:14-18,
13   158:18-23 (expecting about .6% of funds would significantly underperform a
14   benchmark based on a study where .6% of funds statistically overperformedwhile
15   that same study showed an underperformance rate of 24%).
16                                          *       *        *
17             As in past cases, Pomerantz’s report “suffer[s] from incorrect dates,9
18   untimely benchmarks,10 and calculation errors.”11 Sivolella, 2016 WL 4487857, at
19   *18. And as in past cases, “Pomerantz’s expert opinion. . . . is not admissible
20   because it does not employ the rigor one would expect from an expert in his field
21

22   9
         See
23

24
                                                               .
25   10
        Cf Ex. B, Pomerantz Dep. 46:19-23, 55:6-11 (not knowing if South Korea was
26     part of the emerging markets benchmark used by Northrop and wrongly asserting
       Vanguard made a typo regarding the percentage of the benchmark South Korea
27     constitutes).
     11
28      See supra at 10-11.
                                                    12
                                        DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                             Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 19
                                                            18 of 31
                                                                  30 Page ID
                                  #:3446
                                  #:7591


 1   nor a reasoned manipulation of numbers—it is based on premises and data that are
 2   simply inadequate to support the conclusions he reaches.” CCM Rochester, 14-cv-
 3   03600-VEC, Dkt. 75 at 8. He has no specialized knowledge on emerging markets;
 4   no experience comparing actively managed funds to passive ones; and no
 5   credentials to opine on fiduciary process. Even if he had the requisite experience,
 6   Pomerantz has not reliably applied the data and method he invented for this
 7   litigation. When the parts of his opinion rendered worthless by these failings are
 8   stricken, nothing remains. The Court should therefore exclude the entirety of
 9   Pomerantz’s opinion.
10   II.   WITZ’S TESTIMONY ON NORTHROP’S REIMBURSEMENT
11         SHOULD BE EXCLUDED.
12

13

14

15

16

17

18

19
20

21          Witz’s testimony and opinions on issues (1), (2), and (3) should be

22   excluded as irrelevant; they are either inappropriate commentary on matters of law

23   or mere summaries of facts of which Witz lacks any personal knowledge. While
24   Witz’s opinions on issue (4) do not suffer from the same threshold relevance
25   problems, he is not qualified to testify regarding the arrangement at hand. These
26   opinions, too, are therefore unreliable and must also be excluded.
27

28
                                                13
                                    DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                         Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 20
                                                            19 of 31
                                                                  30 Page ID
                                  #:3447
                                  #:7592


 1          A.       Witz’s opinions regarding the law and the parties’ Services
 2                   Agreement are not proper subjects for expert testimony.

 3
            For an expert opinion to be admissible, it must assist the trier of fact in

 4
     reaching a conclusion necessary to the case. Kennedy v. Collagen Corp., 161 F.3d

 5
     1226, 1228 (9th Cir. 1998). Witz’s opinions and testimony on the first three topics

 6
     noted above, which do nothing more than summarize purported legal standards or

 7
     rehash facts of which he lacks personal knowledge, fail to satisfy this threshold

 8
     requirement. In adding his unnecessary and inappropriate testimony into the

 9   record, Witz impedes, rather than assists with, the resolution of the ultimate issues

10   in this case.

11                   1.    Witz’s opinions regarding ERISA fiduciary standards and
                           prohibited transaction rules are inappropriate legal testimony.
12
            “It is well-settled that allowing an expert to opine on an issue of law usurps
13
     the authority of the court.” Hughes v. Unumprovident Corp., No. C 07-4088 PJH,
14
     2008 WL 4452140, at *6 (N.D. Cal. Oct. 3, 2008) (citing McHugh v. United Serv.
15
     Auto. Ass’n, 164 F.3d 451, 454 (9th Cir. 1999). Nevertheless, Witz’s report opines
16
     extensively on a variety of purely legal issues that,
17

18
                                           , are not admissible under Rule 702.
19
     Nationwide Transport Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1058-59 (9th
20
     Cir. 2008).
21

22

23

24

25

26

27

28
                                                   14
                                       DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                            Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 21
                                                            20 of 31
                                                                  30 Page ID
                                  #:3448
                                  #:7593


 1                                                                                  . This
 2   testimony is irrelevant—and therefore inadmissible under Rule 702(a)—because
 3   “[r]esolving doubtful questions of law is the distinct and exclusive province of the
 4   trial judge.” Nationwide, 523 F.3d at 1058 (quotation omitted).
 5         Worse, many of Witz’s legal conclusions are wrong. See Nationwide, 523
 6   F.3d at 1059 (Where an expert’s “legal conclusions . . . constitute[] erroneous
 7   statements of the law, . . . [e]xpert testimony [is] not only superfluous but
 8   mischievous.”) (quotation marks omitted). Witz’s improper (and often erroneous)
 9   legal interpretations include the following:
10        Conflicts of interest.
11

12                                                    But ERISA expressly recognizes that
13         corporate employees may serve as fiduciaries to the plan. See 29 U.S.C. §
14         1108(c)(3) (“Nothing in section 1106 . . . shall be construed to prohibit any
15         fiduciary from serving as a fiduciary in addition to being an officer,
16
           employee, agent, or other representative of a party in interest.”). Witz also
17
           disregards the long history of ERISA’s “two hat” rule, which holds that
18
           corporate officers can meet their fiduciary obligation to act in the best
19
           interests of plan participants, despite their role in the corporation. Witz’s
20
           suggestion that corporate officers have a per se conflict of interest is simply
21
           incorrect. See, e.g., Acosta v. Brain, 910 F.3d 502, 517–18 (9th Cir. 2018).
22
          “Direct” expenses.
23

24

25

26

27

28
                                                 15
                                     DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 22
                                                            21 of 31
                                                                  30 Page ID
                                  #:3449
                                  #:7594


 1

 2

 3

 4                                                                                   See U.S.
 5         Dep’t of Labor, Advisory Opinion 1993-06A. (Mar. 11, 1993,
 6         https://www.dol.gov/agencies/ebsa/employers-and-
 7         advisers/guidance/advisory-opinions/1993-06a.)
 8        Employee Time Allocation.
 9

10

11                    But Witz admits that the DOL has never set a particular
12         percentage threshold. See Ex. A, Witz Dep. 224:20–226:8.
13

14

15                         However, the DOL has made it clear that multiple ERISA
16
           plans can be aggregated for the purpose of meeting the “but for” test. See,
17
           e.g., U.S. Dep’t. of Labor, Emp. Benefits Sec. Admin. Advisory Opinion 86-
18
           001A (January 2, 1986). This opinion, too, is a mischaracterization of the
19
           law.
20
          Documentation.
21

22
                                                           He also states that plan sponsors
23
           must maintain both “written documentation to justify that . . . [a]n
24
           employee’s job would be in jeopardy if it were not for services solely
25
           rendered on behalf of the plan” and “a daily segregated list of all expenses
26
           attributable to each person for whom reimbursement is sought[.]” Id. ¶¶ 34–
27
           35. These purported requirements, however, are based on nothing more than
28
                                                16
                                    DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                         Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 23
                                                            22 of 31
                                                                  30 Page ID
                                  #:3450
                                  #:7595


 1          Witz’s own interpretation of Department of Labor guidance unrelated to
 2          reimbursement arrangements between plans and service providers. Id. See
 3          also Patelco Credit Union v. Sahni, 262 F.3d 897, 908 (9th Cir. 2001)
 4          (“ERISA Advisory Opinion Letters are not binding on the Court.”).
 5   As the Ninth Circuit has repeatedly noted, while experts are permitted to “interpret
 6   and analyze factual evidence,” United States v. Scholl, 166 F.3d 964, 973 (9th Cir.
 7   1999) (emphasis added), they are not permitted to interpret or analyze the law.
 8   “[T]he judge’s special legal knowledge is presumed to be sufficient[.]” Id.
 9   (quoting United States v. Brodie, 858 F.2d 492, 496-97 (9th Cir. 1988).
10          Witz’s report also runs roughshod over the well-recognized rule that an
11   expert “cannot give an opinion as to her legal conclusion, i.e., an opinion on an
12   ultimate issue of law.” Mukhtar v. Cal. State Univ. Hayward, 299 F.3d 1053, 1065
13   n.10 (9th Cir. 2002). In addition to the above examples of what Witz claims is the
14   law, he improperly offers legal conclusions, including that “the transactions
15   between the plan and Northrop are prohibited under ERISA [Section] 406(b),” (id.
16   ¶ 17), and that he “did not see Northrop Grumman comply with 408(b)(2) in terms
17   of complying with the rules, dealing with their contract, the services that they
18   render and in providing that information,” Ex. A, Witz Dep. 181:21–25. These are
19   all legal questions beyond the province of an expert witness.12 Because Witz’s
20   expert report “is essentially a brief on the ultimate legal issues sans case citations,”
21   it must be excluded as impermissibly invading the province of the court. Alco
22   Indus., Inc. v. Wachovia Corp., 527 F. Supp. 2d 399, 409 (E.D. Pa. 2007).
23

24
     12
        Witz offers his opinions in this case and provides his legal conclusions regarding
25
       the propriety of Northrop’s reimbursement arrangement despite expressly
26     acknowledging that he is not qualified to render such opinions.
27

28
                                                  17
                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 24
                                                            23 of 31
                                                                  30 Page ID
                                  #:3451
                                  #:7596


 1                2.     Witz’s opinion regarding the Administrative Services
 2                       Agreement improperly interprets a contract and summarizes
                         evidence.
 3
           Approximately half of Witz’s report is taken up by the irrelevant recitations
 4
     and incorrect interpretations of the law discussed above. The remaining half is
 5
     comprised of an equally irrelevant recitation and summary of cherry-picked factual
 6
     evidence related to the ASA. This factual narrative, and Witz’s ultimate
 7
     conclusion that Northrop failed to comply with the terms of the agreement, is
 8
     particularly troublesome given Witz’s admitted lack of familiarity with such
 9
     arrangements between corporations and their plans, and lack of experience
10
     overseeing the administration of plans of this size. See, e.g., id. at 47:6–12, 58:24–
11
     59:1, 60:1–5, 154:11–156:16.
12
           To begin, despite dedicating nearly half of his report to the administrative
13
     services agreement and Northrop’s purported failure to comply with its terms (an
14
     inappropriate legal opinion), at no point does Witz explain why this agreement,
15
     which predates the transactions at issue by more than a decade, is relevant to the
16
     claims in this case. Witz assumes without explanation that the ASA was in effect
17
     throughout the relevant period; that ERISA required the NGSP and Northrop to
18
     execute such an agreement; and that any transaction between the parties was a per
19
     se violation of ERISA § 406(a) unless the parties were in strict compliance with its
20
     terms. But these are all legal questions for the Court—
21

22
                As the Ninth Circuit has long recognized,“[t]he construction of written
23
     agreements belongs to the court,” not expert witnesses. Energy Oils, Inc. v.
24
     Montana Power Co., 626 F.2d 731, 737 n.11 (9th Cir. 1980). See also Glob. BTG
25
     LLC v. Nat’l Air Cargo, Inc., CV 11-1657 JGB (JCGx), 2013 WL 12121982, at *3
26
     (C.D. Cal. Sept. 5, 2013) (“[I]t is generally the fact-finder’s role to determine
27
     matters of contract interpretation.”) (quotation marks omitted).
28
                                                 18
                                     DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 25
                                                            24 of 31
                                                                  30 Page ID
                                  #:3452
                                  #:7597


 1         Moreover, Witz’s report reads frighteningly like a judicial opinion
 2   summarizing evidence.
 3

 4

 5

 6

 7

 8                                                                                     But
 9   “[w]here expert testimony simply rehashes otherwise admissible evidence about
10   which the expert has no personal knowledge, such evidence—taken on its own—is
11   inadmissible.” Fujifilm Corp. v. Motorola Mobility LLC, No. 12–cv–03587–
12   WHO, 2015 WL 757575, at *27 (N.D. Cal. Feb. 20, 2015) (quotation marks
13   omitted); accord, e.g., In re Rezulin Prods. Liability Litig., 309 F. Supp. 2d 531,
14   541 (S.D.N.Y. 2004) (“Examples of ‘expert’ testimony that courts have excluded
15   on this basis include factual narratives and interpretations of conduct or views as to
16   the motivation of parties.”).
17         Witz’s conclusions about what did or did not occur in this case is thus
18   inappropriate expert testimony, particularly where those conclusions are based on a
19   limited review of evidence handpicked by one party’s attorneys. And his
20   testimony regarding Northrop’s compliance with the ASA does nothing to help the
21   Court understand what constitutes prudent conduct or whether the reimbursement
22   arrangement was reasonable.
23
           B.     Witz’s lack of relevant experience renders his opinion unreliable.
24         What little remains of Witz’s report after excluding the irrelevant legal and
25   factual opinions identified above includes passing references to industry customs
26   and fiduciary practices, topics on which courts have allowed witnesses to opine.
27   See, e.g., Biotechnology Value Fund, L.P. v. Celera Corp., No. C 13-03248, 2015
28
                                                 19
                                     DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 26
                                                            25 of 31
                                                                  30 Page ID
                                  #:3453
                                  #:7598


 1   WL 138168, at *4 (N.D. Cal. Jan. 9, 2015). However, Witz lacks the
 2   qualifications or experience necessary to testify to such matters.
 3         Witz’s deposition testimony highlights the paucity of his actual experience
 4   with the type of services at issue here. Witz admits that he has never served as a
 5   fiduciary to any plan for administration purposes. Ex. A, Witz Dep. 57:1–58:23.
 6   And his limited experience providing plan administrative services predates 2000.
 7   Id. at 135:12–137:4 (Witz testified: “I stopped personally, doing [third-party
 8   administration] work back in ’98, ’99 when we sold to CBIZ. . . . [F]or me
 9   personally putting my hands on it and actually doing the administration or
10   overseeing the team and instructing, I haven’t done that since 2000.”). Since 2004,
11   Witz has operated a consultancy business mainly for investment advisory firms and
12   spends a significant percentage of his time serving as an expert witness—issuing
13   25 to 30 expert reports in the last ten years. Id. at 15:5–9, 15:24–16:9.
14         Nor has Witz demonstrated any expertise with the reimbursement of fees to
15   a plan for services by an employer—the central issue in this case. Witz admits that
16   he has never been retained to provide advice or assistance to a client regarding the
17   prudence of a reimbursement arrangement or whether an otherwise prohibited
18   transaction qualified for an exemption under 29 U.S.C. § 1108(b)(2). See, e.g., id.
19   at 47:6–12, 58:24–59:1, 60:1–5, 154:11–156:16. Nor has Witz ever been retained
20   to provide an opinion on whether services provided by a party-in-interest were
21   necessary or whether the amount paid to the party-in-interest for those services was
22   reasonable. As Witz admitted: “I have not been engaged directly by a Plan
23
     Sponsor to go through the reimbursement process. . . . [N]one of the plans that I
24
     provided an opinion on involved a Plan Sponsor charging their fees back to the
25
     plan itself. They were all utilizing a third party.” Id. at 47:6–12, 60:1–5.13
26

27
     13
28
                                                 20
                                     DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 27
                                                            26 of 31
                                                                  30 Page ID
                                  #:3454
                                  #:7599


 1         Moreover, Witz has not discussed chargebacks with any regulator such as
 2   DOL or the IRS. Id. at 275:25–276:18. That he has done “nothing regarding the
 3   reimbursement of fees,” never published any material, presented at any
 4   conferences, or been quoted in any publications, shows his lack of the necessary
 5   experience to provide the opinion he attempts to state here. Id. at 161:9–23,
 6   275:15–24.
 7         When pressed to identify any engagement involving a plan sponsor that was
 8   reimbursed for services provided to the plan, Witz could only point to two, and
 9   each involved the administration of a “multiemployer plan” (id. at 222:12–17)—a
10   type of plan whose administration involves transactions entirely unlike those at
11   issue in this case. As Witz himself noted, multiemployer plans consist of
12   thousands of small plans, each sponsored by a small employer and providing
13   benefits to as few as two participants. See id. at 55:12–15. Even more tellingly,
14   Witz’s experience even with multiemployer plans was limited to performing
15   routine benchmarking of administrative costs. Id. at 55:12–56:10, 51:2-52:19,
16   221:17-222:17 (describing the engagement as “spot checking” the fees paid by the
17   plans within the multi-employer plan arrangement). In other words, even if these
18   plans technically involved “chargeback” arrangements, Witz was not retained to
19   assess the reasonableness of those arrangements, did not evaluate the necessity of
20   the services, and did not provide the plans’ fiduciaries with any advice regarding
21   prudent practice or compliance with prohibited-transaction rules. Id. at 50:9–17,
22   51:11–53:9, 59:13–60:5, 216:7–10. Witz thus lacks the “special knowledge, skill,
23

24

25

26

27

28
                                                21
                                    DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                         Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 28
                                                            27 of 31
                                                                  30 Page ID
                                  #:3455
                                  #:7600


 1   experience, training or education on th[e] subject matter” required for expert status.
 2   Hankey, 203 F.3d at 1168.
 3         C.     Witz’s Lack of Familiarity with the NGSP and the Services
 4                Provided by Northrop Further Renders His Opinion Unreliable

 5
           Furthermore, Witz demonstrates an astonishing lack of knowledge about the

 6
     structure and complexity of the NGSP and the administrative services that

 7
     Northrop provided, despite their essential role in evaluating the necessity and

 8
     reasonableness of Northrop’s chargebacks. Lacking this factual grounding, Witz’s

 9   conclusions are unreliable. See Scentsational Techs., LLC v. Pepsi, Inc., 13-cv-

10   8645 (KBF), 2018 WL 910587, at *6 (S.D.N.Y. Feb. 14, 2018) (finding that

11   opinions of an expert unsupported by any methodology and “neither supported by

12   data or analysis nor clearly connected to underlying facts” are mere ipse dixit and

13   should be excluded).

14         Witz missed the mark on a number of central points. Witz testified that he

15   thought there were only four NGSP sub-plans. Actually, there are nine. Upon

16   being told that, Witz admitted that he had no idea “there were that many.” Ex. A,

17   Witz Dep. 87:11–20. Next, Witz did not know and made no effort to determine the

18   full-time equivalent number of Northrop employees charging to the NGSP

19   specifically (id. at 94:10–96:12, 284:10–16); the amount of time they spent

20   working on the NGSP (id. at 94:10–12); or even the amount or manner of their

21   compensation (id. at 70:21–74:16, 247:4–15). Witz also did not know the structure

22   of the Northrop benefits groups (id. at 103:10–16) or the precise delegations of

23   responsibilities (id. at 234:25–235:24).
24         Witz even conceded that he did not “have an idea of all the services”
25   provided by Northrop, and that to understand the services provided he would need
26   to conduct a “forensic analysis”—which he admits he did not do. Id. at 255:25-
27   256:22. But he did not let that lack of knowledge stop him from concluding that
28
                                                 22
                                     DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 29
                                                            28 of 31
                                                                  30 Page ID
                                  #:3456
                                  #:7601


 1   those services were duplicative of those provided by the Plan’s third-party
 2   recordkeeper:
 3           Q.    So notwithstanding the fact that you don’t know what was included in
 4                 each of these categories, you are opining that these services [provided
                   by Northrop] are overwhelmingly provided by the plan’s record
 5                 keeper?
 6           A. That is correct.
 7   Id. at 297:2–6. Witz stood by this opinion despite being unable to recall whether he
 8   reviewed the scope-of-work statement appended to the third-party Hewitt
 9   agreement, which identifies the respective administrative responsibilities of
10   Northrop and Hewitt as well as the areas of shared responsibility. Id. at 80:10–
11   81:9.
12           Witz’s “lack of relevant information concerning the Plan” thus “calls into
13   question his ability to evaluate [Northrop’s] performance under any theory.”
14   Seawell v. Brown, No. C-1-08-614, 2010 WL 11561287, at *7 (S.D. Ohio Sept. 9,
15   2010); accord Scentsational Techs., 2018 WL 910587, at *6. He should not be
16   permitted to offer an opinion as to whether the services Northrop provided were
17   necessary, whether its fees were reasonable, or whether the arrangement was
18   consistent with industry practice.
19           Witz offered further unsubstantiated opinions in the same vein.
20

21

22

23

24

25

26                                            In contrast, the NGSP had upwards of
27   100,000 participants in 2010–2014 and approximately $14 billion in assets in 2010.
28   Ex. A, Witz Dep. 86:7–21. Notwithstanding the NGSP’s twice-as-many
                                                 23
                                     DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                          Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 30
                                                            29 of 31
                                                                  30 Page ID
                                  #:3457
                                  #:7602


 1   participants,
 2

 3         Finally, rather than independently analyze the services, fees, and steps
 4   constituting the reimbursement arrangement at issue, Witz relies on a limited set of
 5   reports and presentations prepared by consultants retained by Northrop years
 6   before the period covered by this case.
 7

 8                                                                   Witz relied on this report
 9   knowing that the relevant time period in this begins in 2010. Am. Compl. ¶ 100.
10

11

12

13

14                                                                         To the extent Witz’s
15   opinion is based on hearsay evidence contained within third-party reports, it is
16   inherently unreliable and therefore inadmissible. See Taylor v. B. Heller & Co.,
17   364 F.2d 608, 613 (6th Cir. 1996) (excluding expert report regarding value of
18   business that was based on an appraisal prepared by an unidentified third party
19   unrelated to the litigation); In re Imperial Credit Indus. Inc. Sec. Litig., 252 F.
20   Supp. 2d 1005, 1011-12 (C.D. Cal. 2003) (finding expert report inadmissible
21   because it simply relied on excerpts and data in a report authored by an expert in
22   another litigation).
23
           D.        Witz’s Damages Opinion is Inadmissible
24         Following a consistent pattern, Witz’s opinions regarding the amount of
25   damages owed by Defendants are also “founded on unwarranted assumptions” and
26   are therefore unreliable. Metro Sales, Inc. v. Core Consulting Grp., LLC, 275 F.
27   Supp. 3d 1023, 1055 (D. Minn. 2017) (excluding proffered opinion regarding
28
                                                  24
                                      DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                           Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 171-2
                                  167-1 Filed 02/02/19
                                              02/01/19 Page 31
                                                            30 of 31
                                                                  30 Page ID
                                  #:3458
                                  #:7603


 1   future lost profits).
 2

 3                                                         However, during his deposition,
 4   Witz concedes that he does not actually have an opinion “as to whether or not it’s
 5   more appropriate to use the S&P 500 or the plan returns to determine the losses.”
 6   Ex. A, Witz Dep. 261:16–19.
 7          Witz also bases his damages calculation on his opinion that four full-time
 8   employees could service the NGSP. As shown above, that conclusion is pulled
 9   from thin air. In addition, despite his use of Bureau of Labor Statistics (“BLS”)
10   salary data as the basis for his calculations, Witz admitted that he does not know,
11   and did not seek to ascertain, whether or not he correctly matched the BLS job
12   titles and responsibilities with those of Northrop employees. See, e.g., id. at
13   262:5–263:1 (“I didn’t compare the services. . . . I can’t say for certain that the job
14   descriptions of one matched the other or not.”). Witz’s flagrant disregard for exact
15   comparisons permeates all aspects of his opinion, rendering it unreliable and
16   therefore inadmissible. See, e.g., Metro Sales, 275 F. Supp. 3d at 1055. The Court
17   should exclude his damages testimony as well.
18   III.   CONCLUSION
19          For the foregoing reasons, the Court should enter an order in limine
20   excluding the reports and testimony of Steve Pomerantz and David Witz.
21    Dated: February 1, 2019                      MAYER BROWN LLP
                                                   Nancy G. Ross
22                                                 Brian D. Netter
                                                   Laura Hammargren
23                                                 Samuel P. Myler
24                                                 By:      /s/ Nancy G. Ross
25
                                                            Nancy G. Ross

26
                                                   Attorneys for Defendants

27

28
                                                 25
                                     DEFS.’ MEM. AND POINT OF AUTHORITIES IN SUPPORT OF MOTION IN LIMINE
                                                                          Case No. 16-CV-6794 AB (JCx)
